                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                        :

        v.                                       :          Criminal No. ELH-19-0364

TERRELL WEST                                         :


                                 MEMORANDUM AND ORDER
       Terrell West was indicted on a single count of possession of a firearm by a prohibited

person in violation of 18 U.S.C. 922(g). A detention hearing was conducted on August 16, 2019

and I found by clear and convincing evidence that no condition or combination of conditions

would reasonably assure the safety of the public. ECF 9-10. I made specific findings both on the

record and in writing after hearing arguments of counsel, and evaluating the factors set forth in the

Bail Reform Act, 18 U.S.C. 3142(g). ECF 10. On March 27, 2020, Defendant moved for

reconsideration and Defendant supplemented the motion on March 28, 2020. ECF 19-20. In his

motion, Defendant states he has tested positive for COVID-19 and is now in isolation along with

one other positive tested detainee.

       On April 1, 2020, the government filed a response, objecting to the motion. ECF 22.

The parties have fully briefed the issues and there is no need for a hearing. Local Rule 105.6. For

the reasons set forth below, the motion is DENIED.

       The Defendant challenges the factual basis presented by the government to establish

probable cause that Defendant was in possession of the firearm. The Court is satisfied that the

government provided probable cause the Defendant was in possession of a firearm. The additional

fact that DNA sample of Defendant “matched” the DNA recovered from the firearm further

establishes possession of the firearm. The government at the proffer and in its pleadings satisfied

this Court as to probable cause. Any further challenges to the factual basis is for the finder of fact

at trial. To the extent he does challenge the previous fact-finding of the Court, the Court DENIES

the motion and adopts its findings of fact and ruling that Defendant be detained.
       Defendant has prior convictions for drug trafficking offenses. Defendant was arrested when

he fled a location where police were executing a search warrant and controlled substances were

recovered. As Defendant ran, he discarded a firearm which was recovered. Defendant has a poor

history of response to supervision in the community. An armed felon with a history of poor

response to supervision is not a viable candidate for release into the community. I incorporate my

prior findings on the record as well as the written order of detention. ECF 10.

       The Defendant alleges that the current outbreak of COVID-19 and his positive test at CTF

where he is housed, demonstrate that Defendant is himself at a higher risk of injury while detained.

Defendant offers the alternative of home confinement to safeguard his health. Defendant offers a

relative as a third party custodian and a residence which is a 2 bedroom home. In this Motion for

Reconsideration, the Court will make an individualized assessment of risk of public safety, taking

into account all of the 3142(g) factors along with the “change of circumstances” brought about by

COVID-19.

       In evaluating the COVID-19 change of circumstances, I incorporate other decisions of this

Court, (United States v. Martin, 2020 WL 127857 (D.Md. March 17, 2020)) and its progeny of

Opinions, and most recently United States v. Malik Gibson-Bey, RDB 19-563. I fully adopt the

reasonings and rulings of those Memorandum Opinions and incorporate them into this

Memorandum Opinion as to Terrell West.

       There is no new evidence presented to this Court that alters the Court’s decision to detain

Defendant nor ensures the safety of the community. It is an epic tragedy that so many lives and the

very fabric of our community is being torn apart by COVID-19. The Court also acknowledges the

tragic results of a positive test for Mr. West. The events of COVID-19, while tragic, do not relieve

this Court of the responsibility of assessing all the factors of 3142(g) in determining whether this

particular Defendant poses a danger to the community.

       In the midst of these events, the Court is hampered by the understandably limited ability of

pretrial release conditions. Pretrial Services is without the means to monitor persons on home
detention in any way that would ensure the safety of the community. Of serious note as well,

homicides and firearm violence have not been abated by the COVID outbreak. There have been

triple and quadruple shootings, along with single homicides during the course of the pandemic.

Placing Defendant, even without the threat of spreading COVID-19, who has failed to respond to

supervision in the community presents a serious and very real threat to the safety of the

community. That threat has not been abated by the additional COVID-19 arguments set forth by

Defendant.

       The findings made pursuant to the Court’s original order of detention on December 2, 2019

remain unchanged. In weighing the evidence presented by the government as to the response of

CTF to the COVID-19 outbreak, I find that releasing Defendant to home detention with Pretrial

Supervision does not ensure the safety of the public. The new circumstances of COVID -19 are but

one factor to consider. I have fully considered the impact of COVID-19. The risk factors the

Defendant presents regarding his COVID status do not outweigh the factors I have previously

found requiring his continued detention.

       Other than his positive test, Defendant has not argued he is further at risk in isolation. As to

his present condition, he could be completely asymptomatic or he could be affected by the virus.

We simply do not have that information. Also, he is in a location where CTF does provide medical

care. Defendant proposes no alternatives and no plan for medical care in the community if it

became necessary. Also missing is evidence that Defendant could receive better medical care in the

community without continuing to be a threat to the safety of others. There simply is no evidence to

support Defendant’s motion.

       The proposed home detention in a two-bedroom residence with a third party custodian does

not ensure the safety of the Defendant, his third party custodian or the public. Defendant is

properly isolated and is under the medical supervision of CTF medical staff. There is a plan in

place for CTF to hospitalize persons when necessary. By every indication, CTF is complying with

CDC guidelines. Recently a member of the USMS did a walk-through of CTF and saw no evidence
of non-compliance with CDC requirements. Other than remanding Defendant to a 2 bedroom

apartment, with someone for whom the Court has no medical information, there is no specific plan

offered by Defendant in the event he were to be released into the community and become ill. What

the Defendant is asking is for the Court to take a person who has tested positive for COVID out of

isolation and place him into the community with no further information. There are no factors

regarding Mr. West that weigh in favor of release.

       Accordingly, the motion (ECF 19-20) is DENIED. So Ordered this 2nd day of April, 2020.


                                                                 /s/______________
                                                     A. David Copperthite
                                                     United States Magistrate Judge
